Opinion issued March 14, 2013




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00508-CV
                           ———————————
                     NATHANIEL JONES, III, Appellant
                                        V.
   HOUSTON POLICE DEPARTMENT, DETECTIVE M. KAHN, AND
                OFFICER G. POLK, Appellees



                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-07137


                         MEMORANDUM OPINION

      Appellant, Nathaniel Jones, III, has filed a motion to dismiss the appeal. No

opinion has issued. Accordingly, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                 PER CURIAM
Panel consists of Justices Jennings, Bland, and Massengale.




                                        2